Exhibit 10.2

SUBSIDIARY GUARANTY AGREEMENT

THIS SUBSIDIARY GUARANTY AGREEMENT (the “Agreement”), dated as of February 24,
2012, by and among EXACTECH, INC., a Florida corporation (“Borrower”), each of
the subsidiaries of Borrower listed on Schedule I hereto (each such Subsidiary
individually, a “Guarantor” and collectively, the “Guarantors”) and SUNTRUST
BANK, as administrative agent (the “Administrative Agent”) for the several banks
and other financial institutions (the “Lenders”) from time to time party to the
Revolving Credit and Term Loan Agreement , dated as of the date hereof, by and
among Borrower, the Lenders, Administrative Agent, and SunTrust Bank, as Issuing
Bank and Swingline Lender (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement).

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to establish
a revolving credit facility in favor of and to extend term loans to Borrower,
and Issuing Bank has agreed to establish a letter of credit subfacility in favor
of Borrower;

WHEREAS, each of the Guarantors is a direct or indirect wholly owned Subsidiary
of Borrower and will derive substantial benefit from the making of Loans by the
Lenders to Borrower and the issuance of Letters of Credit by the Issuing Bank
for the benefit of Borrower; and

WHEREAS, it is a condition precedent to the obligations of Administrative Agent,
the Issuing Bank, the Swingline Lender and the Lenders under the Credit
Agreement that each Guarantor execute and deliver to Administrative Agent this
Agreement, and each Guarantor wishes to fulfill said condition precedent;

NOW, THEREFORE, in order to induce Lenders to extend the Loans, the Issuing Bank
to issue Letters of Credit and to make the financial accommodations as provided
for in the Credit Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

Section 1. Guarantee. Each Guarantor unconditionally guarantees, jointly with
the other Guarantors and severally, as a primary obligor and not merely as a
surety, (i) the due and punctual payment of all Obligations including, without
limitation, (A) the principal of and premium, if any, and interest (including
interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) on the Loans, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (B) each payment required to be made by Borrower under the Credit
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement or disbursements, interest thereon and
obligations to provide cash collateral, and (C) all other monetary obligations,
including fees, costs, expenses and indemnities, whether primary, secondary,
direct, contingent, fixed or

 

1



--------------------------------------------------------------------------------

otherwise (including monetary obligations incurred during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding), of the Loan Parties to
Administrative Agent and the Lenders under the Credit Agreement and the other
Loan Documents, (ii) the due and punctual performance of all covenants,
agreements, obligations and liabilities of the Loan Parties under or pursuant to
the Credit Agreement and the other Loan Documents; and (iii) the due and
punctual payment and performance of all obligations of Borrower, monetary or
otherwise, under any Hedging Transaction relating to the Obligations entered
into with a counterparty that was a Lender or an Affiliate of a Lender at the
time such Hedging Transaction was entered into (all the monetary and other
obligations referred to in the preceding clauses (i) through (iii) being
collectively called the “Guaranteed Obligations”). Each Guarantor further agrees
that the Guaranteed Obligations may be extended or renewed, in whole or in part,
without notice to or further assent from such Guarantor, and that such Guarantor
will remain bound upon its guarantee notwithstanding any extension or renewal of
any Guaranteed Obligations.

Section 2. Obligations Not Waived. To the fullest extent permitted by applicable
law, each Guarantor waives presentment or protest to, demand of or requirement
of payment from the other Loan Parties of any of the Guaranteed Obligations, and
also waives notice of acceptance of its guarantee and notice of protest for
nonpayment. To the fullest extent permitted by applicable law, the obligations
of each Guarantor hereunder shall not be affected by (i) the failure of
Administrative Agent or any Lender to assert any claim or demand or to enforce
or exercise any right or remedy against Borrower or any other Guarantor under
the provisions of the Credit Agreement, any other Loan Document or otherwise,
(ii) any rescission, waiver, amendment or modification of, or any release from
any of the terms or provisions of, this Agreement, any other Loan Document, any
guarantee or any other agreement, including with respect to any other Guarantor
under this Agreement, or (iii) the failure to perfect any security interest in,
or the release of, any of the security held by or on behalf of Administrative
Agent or any Lender.

Section 3. Guarantee of Payment. Each Guarantor further agrees that its
guarantee constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by Administrative Agent or
any Lender to any of the security held for payment of the Guaranteed Obligations
or to any balance of any deposit account or credit on the books of
Administrative Agent or any Lender in favor of Borrower or any other Person.

Section 4. No Discharge or Diminishment of Guarantee. The obligations of each
Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason (other than the indefeasible payment in
full in cash of the Guaranteed Obligations), including any claim of waiver,
release, surrender, alteration or compromise of any of the Guaranteed
Obligations, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Guaranteed Obligations or otherwise. Without limiting
the generality of the foregoing, the obligations of each Guarantor hereunder
shall not be discharged or impaired or otherwise affected by the failure of
Administrative Agent or any Lender to assert any claim or demand or to enforce
any remedy under the Credit Agreement, any other Loan Document or any other
agreement, by any waiver or modification of any provision of any thereof, by any
default, failure or delay, willful or otherwise, in the performance of the
Guaranteed Obligations, or by any other act or omission that may or might in any
manner or to the extent vary the risk of any Guarantor or that would otherwise
operate as a discharge of each Guarantor as a matter of law or equity (other
than the indefeasible payment in full in cash of all the Obligations).

 

2



--------------------------------------------------------------------------------

Section 5. Defenses of Borrower Waived. To the fullest extent permitted by
applicable law, each Guarantor waives any defense based on or arising out of any
defense of any Loan Party or the unenforceability of the Guaranteed Obligations
or any part thereof from any cause, or the cessation from any cause of the
liability of any Loan Party, other than the final and indefeasible payment in
full in cash of the Guaranteed Obligations. Administrative Agent and the Lenders
may, at their election, foreclose on any security held by one or more of them by
one or more judicial or nonjudicial sales, accept an assignment of any such
security in lieu of foreclosure, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any other Loan Party or any other
guarantor, without affecting or impairing in any way the liability of any
Guarantor hereunder except to the extent the Guaranteed Obligations have been
fully, finally and indefeasibly paid in cash. Pursuant to applicable law, each
Guarantor waives any defense arising out of any such election even though such
election operates, pursuant to applicable law, to impair or to extinguish any
right of reimbursement or subrogation or other right or remedy of such Guarantor
against Borrower or any other Guarantor or guarantor, as the case may be, or any
security.

Section 6. Agreement to Pay; Subordination. In furtherance of the foregoing and
not in limitation of any other right that Administrative Agent or any Lender has
at law or in equity against any Guarantor by virtue hereof, upon the failure of
Borrower or any other Loan Party to pay any Obligation when and as the same
shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, each Guarantor hereby promises to and will forthwith
pay, or cause to be paid, to Administrative Agent for the benefit of the Lenders
in cash the amount of such unpaid Obligation. Upon payment by any Guarantor of
any sums to Administrative Agent, all rights of such Guarantor against any Loan
Party arising as a result thereof by way of right of subrogation, contribution,
reimbursement, indemnity or otherwise shall in all respects be subordinate and
junior in right of payment to the prior indefeasible payment in full in cash of
all the Guaranteed Obligations. In addition, any indebtedness of any Loan Party
now or hereafter held by any Guarantor is hereby subordinated in right of
payment to the prior payment in full in cash of the Guaranteed Obligations. If
any amount shall erroneously be paid to any Guarantor on account of (i) such
subrogation, contribution, reimbursement, indemnity or similar right or (ii) any
such indebtedness of any Loan Party, such amount shall be held in trust for the
benefit of Administrative Agent and the Lenders and shall forthwith be paid to
Administrative Agent to be credited against the payment of the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms of the
Loan Documents.

Section 7. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of other Loan Parties’ financial condition and assets,
and of all other circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that none of Administrative
Agent or the Lenders will have any duty to advise any of the Guarantors of
information known to it or any of them regarding such circumstances or risks.

Section 8. Indemnity and Subrogation. In addition to all such rights of
indemnity and subrogation as the Guarantors may have under applicable law (but
subject to Section 6),

 

3



--------------------------------------------------------------------------------

Borrower agrees that (a) in the event a payment shall be made by any Guarantor
under this Agreement, Borrower shall indemnify such Guarantor for the full
amount of such payment and such Guarantor shall be subrogated to the rights of
the person to whom such payment shall have been made to the extent of such
payment and (b) in the event any assets of any Guarantor shall be sold to
satisfy a claim of any Lender under this Agreement, Borrower shall indemnify
such Guarantor in an amount equal to the greater of the book value or the fair
market value of the assets so sold.

Section 9. Contribution and Subrogation. Each Guarantor (a “Contributing
Guarantor”) agrees (subject to Section 6) that, in the event a payment shall be
made by any other Guarantor under this Agreement or assets of any other
Guarantor shall be sold to satisfy a claim of any Lender and such other
Guarantor (the “Claiming Guarantor”) shall not have been fully indemnified by
Borrower as provided in Section 8, the Contributing Guarantor shall indemnify
the Claiming Guarantor in an amount equal to the amount of such payment or the
greater of the book value or the fair market value of such assets, as the case
may be, in each case multiplied by a fraction of which the numerator shall be
the net worth of the Contributing Guarantor on the date hereof and the
denominator shall be the aggregate net worth of all the Guarantors on the date
hereof (or, in the case of any Guarantor becoming a party hereto pursuant to
Section 21, the date of the Supplement hereto executed and delivered by such
Guarantor). Any Contributing Guarantor making any payment to a Claiming
Guarantor pursuant to this Section 9 shall be subrogated to the rights of such
Claiming Guarantor under Section 8 to the extent of such payment.

Section 10. Subordination. Notwithstanding any provision of this Agreement to
the contrary, all rights of the Guarantors under Section 8 and Section 9 and all
other rights of indemnity, contribution or subrogation under applicable law or
otherwise shall be fully subordinated to the indefeasible payment in full in
cash of the Guaranteed Obligations. No failure on the part of Borrower or any
Guarantor to make the payments required under applicable law or otherwise shall
in any respect limit the obligations and liabilities of any Guarantor with
respect to its obligations hereunder, and each Guarantor shall remain liable for
the full amount of the obligations of such Guarantor hereunder.

Section 11. Representations and Warranties. Each Guarantor represents and
warrants as to itself that all representations and warranties relating to it (as
a Subsidiary of Borrower) contained in the Credit Agreement are true and
correct.

Section 12. Termination. The guarantees made hereunder (i) shall terminate when
all the Guaranteed Obligations have been paid in full in cash and the Lenders
have no further commitment to lend under the Credit Agreement, the LC Exposure
has been reduced to zero and the Issuing Bank has no further obligation to issue
Letters of Credit under the Credit Agreement and (ii) shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
any Lender or any Guarantor upon the bankruptcy or reorganization of Borrower,
any Guarantor or otherwise. In connection with the foregoing, Administrative
Agent shall execute and deliver to such Guarantor or Guarantor’s designee, at
such Guarantor’s expense, any documents or instruments which such Guarantor
shall reasonably request from time to time to evidence such termination and
release.

 

4



--------------------------------------------------------------------------------

Section 13. Binding Effect; Several Agreement; Assignments. Whenever in this
Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the successors and assigns of such party; and all covenants,
promises and agreements by or on behalf of the Guarantors that are contained in
this Agreement shall bind and inure to the benefit of each party hereto and
their respective successors and assigns. This Agreement shall become effective
as to Borrower and any Guarantor, respectively, when a counterpart hereof
executed on behalf of Borrower or such Guarantor, as the case may be, shall have
been delivered to Administrative Agent, and a counterpart hereof shall have been
executed and delivered on behalf of Administrative Agent, and thereafter shall
be binding upon Borrower, such Guarantor and Administrative Agent and their
respective successors and assigns, and shall inure to the benefit of Borrower,
such Guarantor, Administrative Agent and the Lenders, and their respective
successors and assigns, except that no Borrower or Guarantor shall have the
right to assign its rights or obligations hereunder or any interest herein (and
any such attempted assignment shall be void). If all of the capital stock of a
Guarantor is sold, transferred or otherwise disposed of pursuant to a
transaction permitted by the Credit Agreement, such Guarantor shall be released
from its obligations under this Agreement without further action. This Agreement
shall be construed as a separate agreement with respect to each Guarantor and
may be amended, modified, supplemented, waived or released with respect to any
Guarantor without the approval of any other Guarantor and without affecting the
obligations of any other Guarantor hereunder.

Section 14. Waivers; Amendment.

(a) No failure or delay of Administrative Agent of any kind in exercising any
power or right hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and of Administrative Agent hereunder and of the Lenders under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by any Guarantor therefrom shall in any event be
effective unless the same shall be permitted by subsection (b) below, and then
such waiver and consent shall be effective only in the specific instance and for
the purpose for which given. No notice or demand on any Guarantor in any case
shall entitle such Guarantor to any other or further notice in similar or other
circumstances.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to a written agreement entered into between the
Guarantors with respect to which such waiver, amendment or modification relates,
Borrower and Administrative Agent, with the prior written consent of the
Required Lenders (except as otherwise provided in the Credit Agreement).

Section 15. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 10.1 of the Credit Agreement. All
communications and notices hereunder to each Guarantor shall be given to it at
its address set forth on Schedule I attached hereto.

Section 16. Severability. Any provision of this Agreement held to be illegal,
invalid or unenforceable in any jurisdiction, shall, as to such jurisdiction, be
ineffective to the extent of

 

5



--------------------------------------------------------------------------------

such illegality, invalidity or unenforceability without affecting the legality,
validity or enforceability of the remaining provisions hereof or thereof; and
the illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 17. Counterparts; Integration. This Agreement may be executed in
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract (subject to Section 13), and
shall become effective as provided in Section 13. Delivery of an executed
signature page to this Agreement by facsimile or other electronically scanned
transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement. This Agreement and the other Loan Documents
constitute the entire agreement among the parties thereto regarding the subject
matters thereof and supersede all prior agreements and understandings, oral or
written, regarding such subject matter.

Section 18. Rules of Interpretation; Headings. The rules of interpretation
specified in Section 1.4 of the Credit Agreement shall be applicable to this
Agreement. Section and other headings herein are included for ease of reference
only, and shall not have any substantive effect.

Section 19. Governing Law; Jurisdiction; Consent to Service of Process; Waiver
of Jury Trial. Sections 10.5 and 10.6 of the Credit Agreement are incorporated
herein, mutatis mutandis, as if a part hereof, and are applicable to the parties
hereto.

Section 20. Additional Guarantors. Pursuant to Section 5.11 of the Credit
Agreement, each Subsidiary (excluding any Foreign Subsidiary other than those
Foreign Subsidiaries with respect to which Borrower has made a Foreign Loan
Party Election in accordance with the Credit Agreement) that was not in
existence or owned by a Borrower on the date of the Credit Agreement is required
to enter into this Agreement as a Guarantor upon becoming a Subsidiary
(excluding any Foreign Subsidiary other than those Foreign Subsidiaries with
respect to which Borrower has made a Foreign Loan Party Election in accordance
with the Credit Agreement) of Borrower. Upon execution and delivery after the
date hereof by Administrative Agent and such Subsidiary of an instrument
substantially in the form of Annex 1, such Subsidiary shall become a Guarantor
hereunder with the same force and effect as if originally named as a Guarantor
herein. The execution and delivery of any instrument adding an additional
Guarantor as a party to this Agreement shall not require the consent of any
other Guarantor hereunder. The rights and obligations of each Guarantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Guarantor as a party to this Agreement.

Section 21. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other Indebtedness at any time owing by such Lender to or for the
credit or the account of any Guarantor against any or all the obligations of
such Guarantor now or hereafter existing under this Agreement and the other Loan
Documents held by such Lender, irrespective of whether or not such Person shall
have made any demand under this Agreement or any other Loan Document and
although such obligations may be unmatured. The rights of each Lender under this
Section 21 are in addition to other rights and remedies (including other rights
of setoff) that such Lender may have.

 

6



--------------------------------------------------------------------------------

Section 22. Savings Clause.

(a) It is the intent of each Guarantor and Administrative Agent that each
Guarantor’s maximum obligations hereunder shall be, but not in excess of:

(i) in a case or proceeding commenced by or against any Guarantor under the
provisions of Title 11 of the United States Code, 11 U.S.C. §§101 et seq.
(the “Bankruptcy Code”) on or within two years from the date on which any of the
Guaranteed Obligations are incurred, the maximum amount which would not
otherwise cause the Guaranteed Obligations (or any other obligations of such
Guarantor owed to Administrative Agent or the Lenders) to be avoidable or
unenforceable against such Guarantor under (i) Section 548 of the Bankruptcy
Code or (ii) any state fraudulent transfer or fraudulent conveyance act or
statute applied in such case or proceeding by virtue of Section 544 of the
Bankruptcy Code; or

(ii) in a case or proceeding commenced by or against any Guarantor under the
Bankruptcy Code subsequent to two years from the date on which any of the
Guaranteed Obligations are incurred, the maximum amount which would not
otherwise cause the Guaranteed Obligations (or any other obligations of such
Guarantor to Administrative Agent or the Lenders) to be avoidable or
unenforceable against such Guarantor under any state fraudulent transfer or
fraudulent conveyance act or statute applied in any such case or proceeding by
virtue of Section 544 of the Bankruptcy Code; or

(iii) in a case or proceeding commenced by or against any Guarantor under any
law, statute or regulation other than the Bankruptcy Code (including, without
limitation, any other bankruptcy, reorganization, arrangement, moratorium,
readjustment of debt, dissolution, liquidation or similar debtor relief laws),
the maximum amount which would not otherwise cause the Guaranteed Obligations
(or any other obligations of such Guarantor to Administrative Agent or the
Lenders) to be avoidable or unenforceable against such Guarantor under such law,
statute or regulation including, without limitation, any state fraudulent
transfer or fraudulent conveyance act or statute applied in any such case or
proceeding.

(b) The substantive laws under which the possible avoidance or unenforceability
of the Guaranteed Obligations (or any other obligations of such Guarantor to
Administrative Agent or the Lenders) as may be determined in any case or
proceeding shall hereinafter be referred to as the “Avoidance Provisions”. To
the extent set forth in Section 22(a)(i), (ii), and (iii), but only to the
extent that the Guaranteed Obligations would otherwise be subject to avoidance
or found unenforceable under the Avoidance Provisions, if any Guarantor is not
deemed to have received valuable consideration, fair value or reasonably
equivalent value for the Guaranteed Obligations, or if the Guaranteed
Obligations would render such Guarantor insolvent, or leave such Guarantor with
an unreasonably small capital to conduct its business, or cause such Guarantor
to have incurred debts (or to have intended to have incurred debts) beyond its
ability to pay such debts as they mature, in each case as of the time any of the
Guaranteed Obligations are deemed to have been incurred under the Avoidance
Provisions and after giving effect to the contribution by such Guarantor, the
maximum Guaranteed Obligations for which such Guarantor shall be liable
hereunder shall be reduced to that amount which, after giving effect thereto,
would not cause the

 

7



--------------------------------------------------------------------------------

Guaranteed Obligations (or any other obligations of such Guarantor to
Administrative Agent or the Lenders), as so reduced, to be subject to avoidance
or unenforceability under the Avoidance Provisions.

(c) This Section 22 is intended solely to preserve the rights of Administrative
Agent and the Lenders hereunder to the maximum extent that would not cause the
Guaranteed Obligations of such Guarantor to be subject to avoidance or
unenforceability under the Avoidance Provisions, and neither the Guarantors nor
any other Person shall have any right or claim under this Section 22 as against
Administrative Agent or the Lenders that would not otherwise be available to
such Person under the Avoidance Provisions.

(Signatures on following pages)

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

EXACTECH, INC., a Florida corporation By:  

/S/ Joel C. Phillips

Name:  

Joel C. Phillips

Title:  

CFO

ALTIVA, LLC, a Delaware limited liability company By:  

/S/ Joel C. Phillips

Name:  

Joel C. Phillips

Title:  

CFO

BRIGHTON PARTNERS, LLC, a Florida limited liability company By:  

/S/ Joel C. Phillips

Name:  

Joel C. Phillips

Title:  

CFO

EXACTECH INTERNATIONAL, LLC, a Florida limited liability company By:  

/S/ Joel C. Phillips

Name:  

Joel C. Phillips

Title:  

CFO

 

Subsidiary Guaranty Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK,

as Administrative Agent

By:  

/S/ Robert Ditts

Name:  

Robert Ditts

Title:  

First Vice President

 

Subsidiary Guaranty Agreement



--------------------------------------------------------------------------------

SCHEDULE I TO THE

SUBSIDIARY GUARANTY AGREEMENT

 

Guarantor

  

Address

Altiva, LLC    2320 NW 66th Court Gainesville, Florida 32653 Brighton Partners,
LLC    2320 NW 66th Court Gainesville, Florida 32653 Exactech International, LLC
   2320 NW 66th Court Gainesville, Florida 32653



--------------------------------------------------------------------------------

ANNEX 1

to

SUBSIDIARY GUARANTY AGREEMENT

SUPPLEMENT NO.      (this “Supplement”), dated as of                     , to
the Subsidiary Guaranty Agreement, dated as of February 24, 2012 (the “Guaranty
Agreement”), among EXACTECH, INC., a Florida corporation (“Borrower”), each of
the subsidiaries of Borrower listed on Schedule I thereto (each such Subsidiary
individually, a “Guarantor” and collectively, the “Guarantors”) and SUNTRUST
BANK, as administrative agent (“Administrative Agent”) for the Lenders (as
defined in the Credit Agreement referred to below).

Reference is made to the Revolving Credit and Term Loan Agreement , dated as of
February 24, 2012 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Borrower, the lenders from time to
time party thereto (the “Lenders”) and SunTrust Bank, as Administrative Agent,
issuing bank (in such capacity, the “Issuing Bank”) and Swingline Lender.

Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Guaranty Agreement (or, if not defined
therein, then as defined in the Credit Agreement).

The Guarantors have entered into the Guaranty Agreement in order to induce the
Lenders to make Loans and the Issuing Bank to issue Letters of Credit. Pursuant
to Section 5.11 of the Credit Agreement, each Subsidiary (excluding any Foreign
Subsidiary other than those Foreign Subsidiaries with respect to which Borrower
has made a Foreign Loan Party Election in accordance with the Credit Agreement)
that was not in existence or not a Guarantor on the date of the Credit Agreement
is required to enter into the Guaranty Agreement as a Guarantor upon becoming a
Subsidiary (excluding any Foreign Subsidiary other than those Foreign
Subsidiaries with respect to which Borrower has made a Foreign Loan Party
Election in accordance with the Credit Agreement). Section 21 of the Guaranty
Agreement provides that additional Subsidiaries (excluding any Foreign
Subsidiary other than those Foreign Subsidiaries with respect to which Borrower
has made a Foreign Loan Party Election in accordance with the Credit Agreement)
of Borrower may become Guarantors under the Guaranty Agreement by execution and
delivery of an instrument substantially in the form of this Supplement. The
undersigned Subsidiary of Borrower (the “New Guarantor”) is executing this
Supplement in accordance with the requirements of the Credit Agreement to become
a Guarantor under the Guaranty Agreement in order to induce the Lenders to make
additional Loans and the Issuing Bank to issue additional Letters of Credit and
as consideration for Loans previously made and Letters of Credit previously
issued.

Accordingly, Administrative Agent and the New Guarantor agree as follows:

Joinder. In accordance with Section 20 of the Guaranty Agreement, the New
Guarantor by its signature below becomes a Guarantor under the Guaranty
Agreement with the same force and effect as if originally named therein as a
Guarantor, and the New Guarantor hereby (i) agrees to all the terms and
provisions of the Guaranty Agreement applicable to it as Guarantor



--------------------------------------------------------------------------------

thereunder and (ii) represents and warrants that the representations and
warranties made by it as a Guarantor thereunder are true and correct on and as
of the date hereof (except to the extent that any such representation and
warranty is as of an earlier date). Each reference to a Guarantor in the
Guaranty Agreement shall be deemed to include the New Guarantor. The Guaranty
Agreement is hereby incorporated herein by reference.

Representations and Warranties. The New Guarantor represents and warrants to
Administrative Agent and the Lenders that this Supplement has been duly
authorized, executed and delivered by it and that each of this Supplement and
the Guaranty Agreement constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity.

Binding Effect. This Supplement shall become effective when it shall have been
executed by the New Guarantor and thereafter shall be binding upon the New
Guarantor and shall inure to the benefit of Administrative Agent and the
Lenders. Upon the effectiveness of this Supplement, this Supplement shall be
deemed to be a part of and shall be subject to all the terms and conditions of
the Guaranty Agreement. The New Guarantor shall not have the right to assign its
rights hereunder or any interest herein without the prior written consent of the
Lenders.

Governing Law. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW (WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAW PRINCIPLES THEREOF) OF THE STATE OF
FLORIDA.

Execution in Counterparts. This Supplement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Facsimile or other electronically scanned and transmitted signatures shall be
deemed originals for all purposes of this Supplement.

Notices to New Guarantor. All communications and notices hereunder shall be in
writing and given as provided in Section 15 of the Guaranty Agreement. All
communications and notices hereunder to the New Guarantor shall be given to it
at the address set forth under its signature below, with a copy to Borrower.

Headings. Headings herein are included for ease of reference only, and shall not
have any substantive effect.

(Signatures on following page)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Guarantor and Administrative Agent have duly
executed this Supplement to the Guaranty Agreement as of the day and year first
above written.

 

[NAME OF NEW GUARANTOR] By:  

 

Name:  

 

Title:  

 

SUNTRUST BANK,

as Administrative Agent

By:  

 

Name:  

 

Title:  

 